PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-4197


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

ALVIN ANDRAE DRUMMOND,

                   Defendant - Appellant.


Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:17-cr-00517-HMH-1)


Argued: January 31, 2019                                      Decided: June 5, 2019


Before AGEE and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by published opinion. Senior Judge Traxler wrote the opinion, in which Judge
Agee joined. Judge Floyd wrote an opinion concurring in part and dissenting in part.


ARGUED: Joshua Snow Kendrick, KENDRICK & LEONARD, P.C., Greenville, South
Carolina, for Appellant. Jamie L. Schoen, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, South Carolina, for Appellee. ON BRIEF: Sherri A. Lydon,
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.
TRAXLER, Senior Circuit Judge:

      Alvin Drummond was convicted of possession of a firearm and ammunition by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1), and he received a sentence

enhancement under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(1).

He appeals the district court’s denial of his pretrial motion to suppress evidence against

him, as well as the imposition of the enhanced sentence under the ACCA. For the

reasons that follow, we affirm.

                                            I.

      In May 2017, Deputy K. McGrath received a tip from a known informant that

Nicholas Finley was selling methamphetamine from Room 131 of the Red Roof Inn in

Greenville, South Carolina. Deputy McGrath was aware of Finley’s reputation as a

person involved with narcotics and firearms, and she knew that he was a convicted felon.

On May 11, 2017, at approximately 4:30 p.m., she and another deputy drove to the Red

Roof Inn to investigate the tip and see if there was any suspicious activity occurring

there. Room 131 was located on the back side of the motel. The only car in the parking

lot was in front of Room 131, and it had a fake paper tag. As Deputy McGrath was

checking the VIN of the vehicle to see if it was stolen, Finley came to the door of Room

131, with a big gray pit bull at his side. Deputy McGrath recognized Finley and asked

permission to enter the room. Finley agreed and put the dog in the bathroom.

      There were seven people inside Room 131, including Drummond, all of whom

voluntarily produced identification. Deputy McGrath asked Finley if anyone else was

present in the room, and Finley assured her that there was not. After checking the

                                            2
identifications provided by the occupants of the room, Deputy McGrath asked for

Finley’s permission to check the bathroom. He again consented. Aware that the dog was

inside the bathroom, Deputy McGrath slowly opened the door.          There she found a

woman, who could not be identified at the time by the name given. There was an orange

hypodermic needle cap near the woman’s feet. Deputy McGrath asked the occupants of

the room if anyone had a medical condition that would explain the presence of the needle

cap. No one admitted to any such condition.

      While her partner stayed with the occupants in the room, Deputy McGrath sought

a warrant to search Room 131, based on the following affidavit:

      The Affiant obtained knowledge that the occupant of this room, Nicholas
      Finley was selling Methamphetamine from room 131 at this motel. When I
      performed an extra patrol of this motel, I observed a suspicious vehicle
      parked in front of the motel room with a fake paper tag. As I walked up to
      the vehicle, Nicholas Finley began exiting the motel room. I observed
      multiple people inside the hotel room along with a large pit bull. As
      Nicholas put the dog in the bathroom, I asked if I could enter the hotel
      room and Nicholas stated I could. Due to the large amount of people in the
      room I asked to see identification and asked if anyone else was in the room.
      I was advised there was no one else. After checking everyone’s
      identifications, I asked Nicholas if I could check the bathroom to ensure no
      one else was in the room. I found a female that could not be identified at
      this time by her name given and I observed an orange hypodermic needle
      cap on the floor next to her feet. No one in the room was a diabetic and
      could provide a reason for having this drug paraphernalia. I believe
      through the execution of this search warrant, more narcotics and
      paraphernalia will be located.

J.A. 71. The magistrate issued the search warrant, which resulted in the discovery of

firearms, ammunition, multiple baggies with methamphetamine residue, and various

items of drug paraphernalia, including hypodermic needles.



                                           3
       In a backpack located near Drummond’s feet, the officers found a Smith &

Wesson .38 caliber revolver, fully loaded with .38 caliber rounds, a Crown Royal bag

containing additional .38 caliber ammunition, and job-related paperwork in Drummond’s

name. Drummond’s fingerprints were subsequently found on the gun.

       Drummond was charged with being a felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1). Prior to trial, he moved to suppress the evidence seized in the

search, asserting that the search warrant was not supported by probable cause. The

government argued that Drummond lacked standing to challenge the search of the motel

room and that, even if he did have standing, the search warrant was supported by

probable cause. The district court denied the motion to suppress. Drummond was

subsequently convicted by a jury of the felon-in-possession charge.

       Over Drummond’s objections, the district court imposed an enhancement under

the ACCA, based upon Drummond’s three prior felony convictions in South Carolina for

criminal domestic violence.        Drummond received a sentence of 247 months’

imprisonment. He appeals the district court’s denial of his motion to suppress and the

imposition of the ACCA sentence enhancement.

                                            II.

       We begin with Drummond’s appeal of his § 922(g)(1) conviction, which was

based solely on his claim that the district court erred in denying his motion to suppress.

More specifically, Drummond contends that the affidavit prepared by Deputy McGrath

was insufficient to establish probable cause for the magistrate to issue the search warrant.

We disagree.

                                             4
      The Fourth Amendment protects individuals from “unreasonable searches and

seizures,” and provides that “no Warrants shall issue, but upon probable cause, supported

by Oath or affirmation, and particularly describing the place to be searched, and the

persons or things to be seized.” U.S. Const. amend. IV. Generally, evidence seized in

violation of the Fourth Amendment is not admissible at trial. See United States v.

Andrews, 577 F.3d 231, 235 (4th Cir. 2009).

      “When considering a district court’s denial of a suppression motion, we review

factual findings for clear error and legal conclusions de novo.”       United States v.

Richardson, 607 F.3d 357, 369 (4th Cir. 2010). “Although the concept of probable cause

defies a precise definition, it exists where the known facts and circumstances are

sufficient to warrant a man of reasonable prudence in the belief that contraband or

evidence of a crime will be found in the place to be searched.” Id. (internal quotation

marks and alteration omitted). “[T]he determination of probable cause by the issuing

magistrate is entitled to great deference from this court.” Id. (internal quotation marks

omitted).   The magistrate “issuing a search warrant must simply make a practical,

commonsense determination—based on the totality of the circumstances revealed in the

affidavit—of whether there is a substantial likelihood that evidence of a crime will be

found in a particular place.” United States v. Allen, 631 F.3d 164, 173 (4th Cir. 2011)

(citing Illinois v. Gates, 462 U.S. 213, 230-31 (1983)). “Our duty ‘is simply to ensure

that the magistrate had a substantial basis for concluding that probable cause existed.’”

Richardson, 607 F.3d at 369 (quoting Gates, 462 U.S. at 238-39).



                                           5
       Drummond argues that Deputy McGrath’s affidavit did not suffice to establish

probable cause to search the motel room because the affidavit contained no information

about the informant or the informant’s credibility, and because nothing in the affidavit

beyond Finley’s presence in the motel room corroborated the informant’s tip.

Drummond argues that the false paper tag on the car that was parked outside the motel

room could not be relied upon to justify a search of the motel room. And Drummond

argues that the hypodermic needle cap was nothing more than a piece of trash. However,

“[t]he totality-of-the-circumstances test ‘precludes this sort of divide-and-conquer

analysis.’” Dist. of Columbia v. Wesby, 138 S. Ct. 577, 588 (2018) (quoting United

States v. Arvizu, 534 U.S. 266, 274 (2002)). “The totality of the circumstances requires

courts to consider the whole picture,” and “the whole is often greater than the sum of its

parts—especially when the parts are viewed in isolation.” Id. (internal quotation marks

omitted). Nor does the probable cause analysis require a magistrate to rule out every

“innocent explanation for suspicious facts.” Id.

       Here, Deputy McGrath did not identify her informant or explain the basis for the

informant’s tip that drug dealing was occurring in Room 131 of the Red Roof Inn. She

testified that this was because of the danger that the subject posed and the unwillingness

of the tipster to be known. Contrary to Drummond’s view, however, the affidavit for the

warrant was not based solely on the informant’s tip. The tip, coupled with Deputy

McGrath’s knowledge of Finley’s drug-dealing reputation, led her to conduct the extra

patrol of the motel in order to investigate the tip. This investigation, in turn, led to facts

and circumstances that demonstrated probable cause to obtain the warrant.

                                              6
      First, the tip provided to Deputy McGrath was partially corroborated immediately

upon the officers’ arrival at the motel room. Finley walked out of the specific room

identified by the informant as the place where drugs were being dealt. The only car in the

lot was parked directly in front of the room and had a fake paper tag. There were a large

number of people in the small motel room in the afternoon hours.           When Deputy

McGrath asked for permission to enter the room, Finley consented, but put his pit bull in

the bathroom. Finley then lied to the deputies about whether there was a person in the

bathroom. After Finley consented to Deputy McGrath’s request to check the bathroom, a

woman was found sitting on the floor of the bathroom who could not be identified by the

name given, and who had drug paraphernalia at her feet.

      We hold that these circumstances, viewed in their totality, were sufficient to

justify the magistrate’s determination that there was a fair probability that evidence of

methamphetamine distribution and additional drug paraphernalia would be found in the

motel room. Accordingly, we affirm the district court’s denial of Drummond’s motion to

suppress the evidence against him, and we affirm his conviction. 1

                                           III.


      1
             On appeal, the government argues that Drummond failed to establish
standing to challenge the search because he was a social guest in the room. The
government also asserts, as a new ground to affirm, that Drummond abandoned
ownership of the backpack during the search. Because probable cause existed to issue
the search warrant, we need not address these arguments. See Byrd v. United States, 138
S. Ct. 1518, 1530 (2018) (“Because Fourth Amendment standing is subsumed under
substantive Fourth Amendment doctrine, it is not a jurisdictional question and hence need
not be addressed before addressing other aspects of the merits of a Fourth Amendment
claim.”).

                                            7
      Drummond next challenges the district court’s enhancement of his sentence under

the ACCA, which was based upon three predicate convictions for criminal domestic

violence in South Carolina.     One was for Drummond’s third offense for criminal

domestic violence (“CDV”). See S.C. Code Ann. §§ 16-25-20(A), (B)(3). The other two

were for his convictions for criminal domestic violence of a high and aggravated nature

(“CDVHAN”). See S.C. Code Ann. § 16-25-65. The question of whether these prior

felony convictions constitute predicate felonies for purposes of the ACCA is a legal issue

that we review de novo. See United States v. Doctor, 842 F.3d 306, 308 (4th Cir. 2016).

                                           A.

      Ordinarily, a defendant convicted of violating 18 U.S.C. § 922(g) is subject to a

term of imprisonment of not more than 10 years. See 18 U.S.C. § 924(a)(2). However, if

the defendant has three or more predicate convictions for a “violent felony or a serious

drug offense,” the ACCA increases the applicable prison term to a mandatory minimum

term of imprisonment of 15 years. 18 U.S.C. § 924(e)(1). The ACCA defines a “violent

felony” as “any crime punishable by imprisonment for a term exceeding one year” that:

      (i) has as an element the use, attempted use, or threatened use of physical
      force against the person of another; or

      (ii) is burglary, arson, or extortion, involves the use of explosives, or
      otherwise involves conduct that presents a serious potential risk of physical
      injury to another.

18 U.S.C. § 924(e)(2)(B) (emphasis added).         “[T]he phrase ‘physical force,’” in

subsection (e)(2)(B), “means violent force—that is, force capable of causing physical

pain or injury to another person.” Johnson v. United States, 559 U.S. 133, 140 (2010).


                                            8
      The issue here is whether Drummond’s felony CDV convictions qualify as violent

felonies under § 924(e)(2)(B)(i), which is commonly referred to as the “force clause” of

the ACCA. South Carolina CDV is defined by statute. See S.C. Code Ann. § 16-25-20.

At the time of Drummond’s convictions, the statute made it unlawful for a person to (1)

“cause physical harm or injury to a person’s own household member” or to (2) “offer or

attempt to cause physical harm or injury to a person’s own household member with

apparent present ability under circumstances reasonably creating fear of imminent peril.”

S.C. Code Ann. § 16-25-20(A)(1), (2) (emphasis added). Third offense CDV is a felony

offense, carrying a mandatory minimum sentence of one year imprisonment. See S.C.

Code Ann. § 16-25-20(B)(3). CDVHAN is also a felony offense; it requires proof of the

elements necessary to establish the violation of CDV, plus one of the aggravating

circumstances set forth in S.C. Code Ann. § 16-25-65(A). See State v. Golston, 732

S.E.2d 175, 178 (S.C. Ct. App. 2012). Thus, if a CDV conviction as defined in S.C.

Code Ann. § 16-25-20(A) satisfies the requirements for a “violent felony” for purposes of

the force clause of the ACCA, then the felony offenses of third offense CDV and

CDVHAN necessarily do as well. 2

      When assessing whether a prior conviction qualifies as an ACCA predicate

offense, courts first consider whether the “categorical” approach or the “modified

categorical” approach applies to the statute. See United States v. Hemingway, 734 F.3d


      2
               S.C. Code Ann. §§ 16-25-20 and 16-25-65 were amended effective June 4,
2015, to change the classifications of the various levels of the crimes. The basic
definition of the CDV offense under § 16-25-20(A) was not changed.

                                           9
323, 327 (4th Cir. 2013). Here, the parties agree that the CDV statute is not divisible and,

therefore, that the categorical approach applies.        We agree as well.       Rather than

effectively creating several different crimes, the statute addresses a single crime of CDV,

which can be committed by any one of three means—an offer, attempt, or actual

causation of physical harm or injury. See S.C. Code Ann. § 16-25-20(A). 3

       Under the categorical approach, we “examine only the elements of the state

offense and the fact of conviction, not the defendant’s conduct.” Doctor, 842 F.3d at

308. In addition, “we focus on the minimum conduct required to sustain a conviction for

the state crime, although there must be a realistic probability, not a theoretical possibility,

that a state would actually punish that conduct.” Id. (internal citations and quotation

marks omitted); see also United States v. Middleton, 883 F.3d 485, 488 (4th Cir. 2018)

(explaining that the categorical approach “requires courts to review the most innocent

conduct that the law criminalizes, rather than the specific facts on which the defendant

was convicted” (internal quotation marks omitted)). When “evaluating a state court

conviction for ACCA predicate offense purposes, a federal court is bound by the state

       3
               The “modified categorical” approach is applicable when a defendant has
been “convicted of violating a divisible statute, and then, only to determine which
statutory phrase was the basis for the conviction.” United States v. Hemingway, 734 F.3d
323, 327 (4th Cir. 2013) (internal quotation marks omitted). A statute is “divisible only
when [it] lists multiple, alternative elements, and so effectively creates several different
crimes.” Id. at 331 (internal quotation marks and alteration omitted). “In other words,
we stray from use of the categorical approach only in cases involving statutes that set out
elements in the alternative and thus create multiple versions of the crime.” United States
v. Montes-Flores, 736 F.3d 357, 365 (4th Cir. 2013) (internal quotation marks omitted).
Because the South Carolina CDV statute is not divisible, the modified categorical
approach does not apply.


                                              10
court’s interpretation of state law, including its determination of the elements of the

potential predicate offense.” Hemingway, 734 F.3d at 333 (internal quotation marks and

alteration omitted). For common law offenses, “[w]e look to state court decisions to

determine the minimum conduct needed to commit an offense, and to identify the

elements” of the offense. Doctor, 842 F.3d at 309 (internal citation omitted). For

statutory offenses, we look to the “physical actions specified in the . . . statute,” and any

state court decisions interpreting its terms. United States v. Jones, 914 F.3d 893, 902 (4th

Cir. 2019). “We then compare th[e] elements [of the offense] to the definition of violent

felony in the force clause” of the ACCA. Doctor, 842 F.3d at 309.

       Prior to Drummond’s sentencing in this case, this court had held, in several

unpublished decisions, that South Carolina CDV categorically qualifies as a “violent

felony” under the ACCA. See, e.g., United States v. Lewis, 719 F. Appx. 210, 219-221

(4th Cir. 2018) (holding that CDVHAN is categorically a violent felony for purposes of

the ACCA); United States v. Chisolm, 579 F. Appx. 187, 188 (4th Cir. 2014) (holding

that CDV is categorically a crime of violence under USSG § 4B1.2(a)); see also United

States v. Holland, 737 F. Appx. 151, 152 (4th Cir. 2018) (holding that the district court

did not plainly err in determining that CDV qualifies as a “crime of violence” under

USSG § 4B1.2(a)); Sanchez-Salazar v. Sessions, 717 F. Appx. 356, 357 (4th Cir. 2018)

(concluding that petitioner’s CDV conviction constituted a crime of violence under 8

U.S.C. § 16(a), thus rendering him ineligible for cancellation of removal); United States




                                             11
v. Young, 702 F. Appx. 113, 115 (4th Cir. 2017) (holding that conviction for first-degree

CDV categorically qualified as a crime of violence). 4

       Drummond      argues    that   these   cases   were   wrongly     decided   because,

notwithstanding the language of the CDV statute, South Carolina does not require, as an

element of CDV, the use, attempted use, or threatened use of physical force capable of

causing physical harm or injury. Although Drummond is correct that we are not bound

by our prior unpublished decisions, we find their reasoning to be persuasive, and we

decline his invitation to read into the CDV statute language that is simply not there.

                                              B.

       We begin by defining the minimum or “most innocent” conduct that must be

proven to obtain a statutory CDV conviction in South Carolina. Middleton, 883 F.3d at

488. We need look no further than the language of the statute, and the requisite physical

actions specified therein. See Jones, 914 F.3d at 902. At a minimum, the defendant must

have “offer[ed] . . . to cause physical harm or injury to [his or her] own household

member with apparent present ability under circumstances reasonably creating fear of

imminent peril.” S.C. Code Ann. § 16-25-20(A)(2). We have no trouble concluding that

this minimum unlawful conduct satisfies the ACCA’s requirement that the offense have,

as an element, the threatened use of physical or violent force “capable of causing physical

pain or injury to another person.” Johnson, 559 U.S. at 140.

       4
              The term “crime of violence” under the Guidelines and “violent felony”
under the ACCA “have been defined in a manner that is substantively identical.” United
States v. King, 673 F.3d 274, 279 n.3 (4th Cir. 2012) (internal quotation marks omitted).
Accordingly, we often rely on precedents addressing the two terms interchangeably. Id.

                                              12
       First, the CDV statute’s requirement that there be an “offer” to cause physical

harm or injury parallels the ACCA’s requirement that there be a “threat” to inflict such

harm or injury. An “offer” to commit physical harm is, at a minimum, a threat to do so.

See Threat, Black’s Law Dictionary (10th ed. 2014) (defining a “threat” as “a declaration,

express or implied, of an intent to inflict loss or pain on another”); Offer, Merriam

Webster’s Collegiate Dictionary (10th ed. 1998) (defining an “offer” as including a

“threat”); see also United States v. Mitchell, 743 F.3d 1054, 1059 (6th Cir. 2014)

(holding that “the commission of a robbery through fear, which in Tennessee reduces to

the fear of bodily injury from physical force offered or impending, directly corresponds to

§ 924(e)(2)(B)(i)’s ‘use . . . or threatened use of physical force’”) (emphasis added)).

South Carolina law addressing the question of what constitutes an “offer” also likens it to

a “threat” to engage in a prohibited act. See e.g., Mellen v. Lane, 659 S.E.2d 236, 244

(S.C. Ct. App. 2008) (defining common law assault as “an attempt or offer, with force or

violence, to inflict bodily harm on another or engage in some offensive conduct”).

       Second, the CDV statute requires that the threat be one “to cause physical harm or

injury” to the intended victim “with apparent present ability under circumstances

reasonably creating fear of imminent peril.” S.C. Code Ann. § 16-25-20(A)(2) (emphasis

added). In other words, there must be a threat to inflict physical harm or injury and

circumstances sufficient to cause the victim to reasonably fear that the physical harm or

injury will be done. This element closely parallels and more than satisfies the ACCA’s

requirement that there be a threatened use of physical force that is “capable of causing

physical pain or injury” to the victim. Johnson, 559 U.S. at 140.

                                            13
                                           C.

       The crux of Drummond’s argument is that, notwithstanding the plain language of

the CDV statute, a CDV conviction cannot categorically be deemed a violent felony

because we have held that South Carolina’s common law offense of assault and battery of

a high and aggravated nature (“ABHAN”) is not categorically a violent felony. See

Hemingway, 734 F.3d at 335; see also United States v. Montes-Flores, 736 F.3d 357, 369

(4th Cir. 2013). Drummond argues that the minimum CDV offense is nothing more than

a common-law assault offense inflicted upon a household member and, therefore, that we

must reach the same conclusion here. The flaw in Drummond’s argument, however, is

that, unlike ABHAN, the statutory crime of CDV does not reference nor rely upon South

Carolina’s definition of assault.

       In South Carolina, common-law assault has historically “been defined as an

‘attempted battery’ or an unlawful attempt or offer to commit a violent injury upon

another person, coupled with the present ability to complete the attempt or offer by a

battery.” State v. Sutton, 532 S.E.2d 283, 285 (S.C. 2000) (emphasis added). However,

the state courts have recognized that “the adjective ‘violent’ may be somewhat

misleading,” because a “violent injury” for purposes of an assault conviction requires no

violence as commonly understood or a threat of physical harm or injury at all. State v.

LaCoste, 553 S.E.2d 464, 471 (S.C. Ct. App. 2001); State v. Germany, 44 S.E.2d 840,

841 (S.C. 1947) (While “[a] simple assault and battery may be said to be violent,” the

term “[v]iolence does not necessarily import serious injury.”).      Rather, an assault

encompasses “‘any touching of the person of an individual in a rude or angry manner,

                                           14
without justification.’” LaCoste, 553 S.E.2d at 471 (quoting State v. Mims, 335 S.E.2d

237, 237 (S.C. 1985)); see also State v. Jackson, 10 S.E. 769, 771 (S.C. 1890) (defining

an “assault” as “an offer or attempt to do violence to the person of another, in a rude,

angry, or resentful manner”) (internal quotation marks omitted)). Thus, as we have

recognized, in South Carolina, “a person can perpetrate an assault by [merely] attempting

to touch another in a rude or angry manner.” Jones, 914 F.3d at 903. For example,

“spitting at another’s face – which can be accomplished in a rude or angry manner but

without violent physical force – constitutes an assault.” Id. (citing State v. Sanders, 75

S.E. 702, 703 (S.C. 1912).

      For this reason, we previously held that South Carolina’s common-law ABHAN,

and its lesser included offense of assault of a high and aggravated nature (“AHAN”), are

not violent felonies under the ACCA’s force clause. Both offenses are defined by the

term “assault” and, therefore, can be committed in the absence of physical injury, actual

or threatened. See Montes-Flores, 736 F.3d at 369 (“[A]lthough ABHAN is defined as

the unlawful act of violent injury to another accompanied by circumstances of

aggravation, a conviction for ABHAN does not require actual bodily harm to another.”

(internal quotation marks and citation omitted)); see also Hemingway, 734 F.3d at 337

(noting that “the first element of an ABHAN offense—a violent injury—can be satisfied

even though no actual bodily harm was done” (internal quotation marks omitted)).

      For the same reason, we recently held that the South Carolina statutory offense of

assaulting, beating, or wounding a law enforcement officer while resisting arrest

(“ABWO”) is also not a violent felony under the ACCA. See Jones, 914 F.3d at 903.

                                           15
The ABWO statute provides that the offense can be committed via an “assault” on a

police officer. Id. at 900. And, like the common-law offenses of ABHAN and AHAN,

the ABWO statute had been applied consistent with the common law definition of

assault. See id. at 903 (noting that a defendant has been convicted in South Carolina for

“violating the ABWO statute by spitting blood on an officer’s boot” (citing State v.

Burton, 562 S.E.2d 668 (S.C. Ct. App. 2002), vacated on other grounds, State v. Burton,

589 S.E.2d 6, 9 (S.C. 2003))). Thus, the “conviction by the jury for the ABWO offense,

plus the Supreme Court of South Carolina’s reinstatement of that conviction [on appeal],

satisfie[d] the reasonable probability inquiry.” Id.

       Not so with CDV. Unlike ABHAN, AHAN, and ABWO, the CDV statute does

not define the crime in terms of an “assault” on another. Nor does the phrase that

Drummond hangs his hat on -- “violent injury” -- appear in the statutory definition. On

the contrary, the CDV statute explicitly requires that there be, at a minimum, a threat “to

cause physical harm or injury” to the defendant’s household member, along with “the

present ability under circumstances reasonably creating fear of imminent peril” in the

victim. S.C. Code Ann. § 16-25-20(A). Common-law assault, as defined by the South

Carolina courts, plainly does not require that the threatened action rise to the level of one

that is reasonably likely to cause physical harm or injury.

       Under general rules of statutory interpretation, South Carolina gives the “words in

a statute their plain and ordinary meaning.” State v. Middleton, 626 S.E.2d 74, 76 (S.C.

Ct. App. 2006). “The primary rule of statutory construction is to ascertain and give effect

to the intent of the legislature.” Nelson v. Ozmint, 702 S.E.2d 369, 371 (S.C. 2010).

                                             16
Although penal statutes “must be strictly construed against the State,” “all rules of

statutory construction are subservient to the one that the legislative intent must prevail if

it can be reasonably discovered in the language used, and that language must be

construed in light of the intended purpose of the statute.” Id. Here, there is nothing in

the language of the CDV statute -- which explicitly requires a threat “to cause physical

harm or injury to a person’s own household member” -- that leads us to the conclusion

that the state legislature intended that a CDV conviction could rest on nothing more than

the threat of an offensive, rude or angry touching that carries no threat of physical harm

or injury whatsoever.

       Nor has Drummond pointed us to any South Carolina case that indicates that this

is a “realistic probability, not a theoretical possibility.”    Doctor, 842 F.3d at 308.

Drummond’s reliance upon the state court’s opinion in State v. LaCoste, as support for

his view that South Carolina recognizes no distinction between a common law assault

and criminal domestic violence, save for the identity of the victim, is misplaced.

       In LaCoste, the defendant was indicted on charges of resisting arrest, disorderly

conduct and CDV. See LaCoste, 553 S.E.2d at 466. According to the testimony of a

responding police officer, LaCoste and his wife were engaged in a “verbal altercation” in

a mall parking lot when he arrived, and “LaCoste was flailing his arms about in an angry,

almost hostile manner.” Id. at 466. An eyewitness testified that, prior to the arrival of

the officer, she saw LaCoste slapping at his wife, striking her several times, and that Mrs.

LaCoste told her that she was afraid of her husband. See id. But at trial Mrs. LaCoste



                                             17
testified on her husband’s behalf, swearing that she initiated the altercation and that he

never hit her. See id. at 467.

       On appeal, the court, inter alia, affirmed the trial court’s denial of LaCoste’s

motion for directed verdict on the CDV charge because, “[d]espite the lack of testimony

regarding injuries to Mrs. LaCoste,” the testimony of the eyewitness was “sufficient to

support submission of the case to the jury on the theory that LaCoste caused physical

harm to a household member or attempted to cause the same with the ‘apparent present

ability under circumstances reasonably creating fear of imminent peril.’” Id. at 469-70.

       The appeals court also rejected the defendant’s argument that the trial court erred

by charging the jury on simple assault as a lesser-included offense of CDV. 5 “The test

for determining if a crime is a lesser included offense is whether the greater of the two

offenses includes all the elements of the lesser offense. If the lesser offense includes an

element which is not included in the greater offense, then the lesser offense is not

included in the greater offense.”    Id. at 471 (citation and internal quotation marks

omitted) (emphasis added)). Therefore, “to warrant a jury charge on the lesser offense”

of simple assault, “the evidence viewed as a whole must be such that the jury could

conclude the defendant is guilty of the lesser offense instead of the indicted offense” of

CDV. Golston, 732 S.E.2d at 178. The defendant in LaCoste contended that assault

included two elements that are not included in the elements of a CDV charge -- assault’s

       5
               Although the appeals court reversed LaCoste’s convictions because the trial
court erred in excluding hearsay statements by an unknown male witness, it addressed the
CDV and assault arguments and remanded the case for a new trial consistent with these
rulings. State v. LaCoste, 553 S.E.2d 464, 472 (S.C. Ct. App. 2001).

                                            18
requirement of a “violent injury” and the requirement that the assault be committed on

the person of another. The court rejected that argument and concluded that common-law

“simple assault contains no element which is not included within the offense of CDV.”

LaCoste, 553 S.E.2d at 472.

       As to the person-of-another element of assault, the court held that “attempting to

cause harm to a household member is in fact an attempt to cause harm to the person of

another.” Id. Accordingly, the court concluded that the CDV statutory offense does

include the person-of-another element, but also includes “the additional element that the

person of another be a household member.” Id. (emphasis added). As to the violent-

injury element, the court noted that, despite the “misleading” language of the standard

definition of assault, an assault conviction does not actually require violence or even

serious injury; an actual or attempted “touching of the person of an individual in a rude or

angry manner” will suffice. Id. at 471 (internal quotation marks omitted). The court

therefore concluded that the “violent injury” element of common-law assault did not

require more than the “physical harm or injury” element of CDV. The court, however,

did not address the separate question of whether the CDV statute required more than

common-law assault in terms of the nature or degree of injury required to support a

conviction.

       Thus, contrary to Drummond’s proffered interpretation, LaCoste does not stand

for the proposition that the only difference between CDV and simple assault is the

identity of the victim, i.e., a household member. That was not the issue before the court,

nor does the opinion lead us to this conclusion. There was no issue in LaCoste regarding

                                            19
the marital status of the defendant and his victim. But because Mrs. LaCoste testified on

her husband’s behalf, denied that he struck her, and there was no evidence of physical

injuries, the jury could have concluded that LaCoste’s conduct rose to the level of a

“violent injury” for purposes of an assault, but not to the level of “physical harm or

injury” necessary to convict him of CDV. See Golston, 732 S.E.2d at 178 (noting that

jury charge on lesser offense is warranted when “the evidence viewed as a whole [is]

such that the jury could conclude the defendant is guilty of the lesser offense instead of

the indicted offense”). In other words, while the threat of an offensive touching is a

necessary predicate for a CDV conviction and an assault conviction in South Carolina,

the threat of an offensive touching alone would not be sufficient for a CDV conviction,

because the CDV statute additionally requires that the offensive touching be sufficient to

cause “physical harm or injury” to the other person.

      The physical harm-or-injury element thus distinguishes CDV from common-law

assault, making CDV the greater offense encompassing the lesser offense of assault. The

same element also brings CDV within the bounds of a violent felony under the ACCA.

Accordingly, regardless of the fact that common-law assault can be committed without

causing injury, CDV is a different offense, and it requires at least a threat of physical

harm or injury under circumstances reasonably creating fear of imminent peril. That

satisfies the Supreme Court’s definition of physical force under the ACCA, which means

that South Carolina’s CDV statute categorically qualifies as a violent felony under the

ACCA.

                                            D.

                                            20
       Although Drummond makes the same common-law-assault argument to all three

of his CDV convictions, common-law assault was abolished as a criminal offense in

2010, when the South Carolina General Assembly passed an act making numerous

changes to the criminal law, including the creation of a new statutory scheme of criminal

assault offenses. See Omnibus Crime Reduction and Sentencing Reform Act of 2010,

Act No. 273, 2010 S.C. Acts 1937, Part I, § 7(B) (“The common law offenses of assault

and battery with intent to kill, assault with intent to kill, assault and battery of a high and

aggravated nature, simple assault and battery, assault of a high and aggravated nature,

aggravated assault, and simple assault are abolished for offenses occurring on or after the

effective date of this act.”); State v. Middleton, 755 S.E.2d 432, 434 (S.C. 2014)

(“Through the passage of the [Omnibus Crime Reduction and Sentencing Reform Act of

2010], the legislature abolished all common law assault and battery offenses and all prior

statutory assault and battery offenses.”). Only Drummond’s first offense -- a CDVHAN

offense committed in 2003 -- was committed at a time when he could have been

convicted of common-law assault. The other offenses (a third-offense CDV and another

CDVHAN) were committed in 2012 and 2014, after the effective date of the statutory

scheme. At the time of those offenses, the least-serious assault offense was third-degree

assault and battery, which is violated if the defendant “unlawfully injures another person,

or offers or attempts to injure another person with the present ability to do so.” S.C.

Code Ann. § 16-3-600(E)(1).

       Neither Drummond nor the government address the terms of the 2010 act or the

abolishment of common-law assault. Nonetheless, the analysis set out above resolves the

                                              21
question as to the later offenses as well.        Regardless of the conduct that might be

sufficient to support a conviction for statutory assault, the CDV statute requires the

defendant to at least threaten to cause physical harm or injury “with apparent present

ability under circumstances reasonably creating fear of imminent peril.” S.C. Code Ann.

§ 16-25-20(A)(2). Because CDV convictions categorically qualify as violent felonies, it

does not matter if a lesser-included offense does not qualify.

                                             E.

       The dissent disagrees with our reading of the CDV statute.          Noting that the

purpose of the CDV statute is to “protect against harm and violence from members of an

individual’s household,” Arthurs v. Aiken Cty., 525 S.E.2d 542, 549 (S.C. Ct. App. 1999),

the dissent contends that it makes no sense for the CDV statute to have created an offense

that is harder to prove than common-law assault. Like Drummond, the dissent believes

that the only difference between common-law assault and CDV is the identity of the

victim. Accordingly, because common-law assault can be based on the threat of a rude or

offensive touching, the dissent believes that a CDV conviction can be based on the threat

of a rude or offensive touching of a household member. In our view, this argument fails

to acknowledge or grapple with the actual language of the CDV statute.

       The CDV statute, which was passed at a time when common-law assault was a

prosecutable crime in South Carolina, does not borrow the language of common-law

assault, but instead uses a very different phrase requiring a defendant to cause or threaten

to “cause physical harm or injury to a person’s own household member with apparent

present ability under circumstances reasonably creating fear of imminent peril.” S.C.

                                            22
Code. Ann § 16-25-20(A). Because “the General Assembly is [presumed to be] aware of

the common law,” Grier v. AMISUB of S.C., Inc., 725 S.E.2d 693, 696 (S.C. 2012)

(internal quotation marks omitted), its deliberate use of a phrase not rooted in the

common-law offense of assault indicates that the General Assembly did not intend the

CDV statute to mirror the requirements of common-law assault. Cf. id. (“[W]here a

statute uses a term that has a well-recognized meaning in the [common] law, the

presumption is that the General Assembly intended to use the term in that sense.”

(internal quotation marks omitted)). The South Carolina legislature, not this court, chose

to include additional requirements in the CDV statute, and we are obliged to interpret

those requirements in accordance with their plain and ordinary meaning. See Middleton,

626 S.E.2d at 76 (S.C. Ct. App. 2006) (explaining that the terms of a statute must be

given “their plain and ordinary meaning”). The plain and ordinary meaning of “physical

harm or injury” does not include a rude tap on the shoulder, and a person threatened with

a rude tap on the shoulder could not reasonably be said to be in “fear of imminent peril,”

as required by the CDV statute.

       While Drummond and the dissent can point to South Carolina cases where a

defendant was convicted of assault based on conduct that did not cause physical harm or

injury, they cannot identify a single case where the defendant was convicted of CDV

without causing harm or injury. The CDV statute plainly and explicitly requires a threat

of physical harm or injury, and we decline the invitation to read that language as meaning

that no physical harm or injury is actually required.

                                             F.

                                             23
       Accordingly, we hold that the CDV statute’s minimum requirement of a threat to

cause physical harm or injury to a person’s own household member satisfies the ACCA’s

requirement that a predicate offense have as an element the threatened use of physical

force capable of causing physical pain or injury to another person. Drummond’s felony

convictions for third-offense CDV and CDVHAN are categorically violent felonies for

purposes of the ACCA, and we therefore affirm his sentence.

                                         IV.

      For the foregoing reasons, we affirm Drummond’s conviction and sentence.

                                                                          AFFIRMED




                                          24
FLOYD, J., concurring in part and dissenting in part:

      I join parts I and II of this opinion, but because I fundamentally disagree with how

the majority reads State v. LaCoste, 553 S.E.2d 464 (S.C. Ct. App. 2001), I must dissent

as to part III. While South Carolina criminal domestic violence (CDV) may be an odious

crime, it is not a violent felony under the ACCA. In holding that it is, I believe the

majority misconstrues the reasoning of the South Carolina Court of Appeals in LaCoste.

Because I read LaCoste differently, I would hold that South Carolina CDV is not a

violent felony under the ACCA, consistent with our opinion in United States v.

Hemingway, 734 F.3d 323 (4th Cir. 2013).



                                                 I.

      As the majority discusses, we have issued unpublished opinions concluding that

CDV is categorically a crime of violence. Since those cases are not binding, I consider

in the first instance whether CDV is a crime of violence.

      I agree with the parties and with my colleagues in the majority that CDV should

be analyzed using the categorical approach, as opposed to the modified categorical

approach. Under that approach, we are to review the elements of the crime and discern

“the minimum conduct necessary for a violation under state law.” United States v.

Gardner, 823 F.3d 793, 803 (4th Cir. 2016) (internal quotation marks omitted). South

Carolina Code § 16-25-20(A) states that an individual commits CDV when they “(1)

cause physical harm or injury to a person’s own household member; or (2) offer or

attempt to cause physical harm or injury to a person’s own household member with

                                            25
apparent present ability under circumstances reasonably creating fear of imminent peril.”

The least culpable means of committing CDV is to “offer . . . to cause physical harm or

injury to a person’s own household member with apparent present ability under

circumstances reasonably creating fear of imminent peril.” Thus, the operative question

is whether that conduct amounts to “threatened use of physical force against the person of

another . . . .” 18 U.S.C. § 924(e)(2)(B)(i). I would hold that the answer is no.

       Most CDV cases adjudicated by South Carolina state courts involve violent

physical assaults that easily fall under the ACCA’s force clause. See, e.g., State v. Chase,

2011 WL 11734321 (S.C. Ct. App. 2011) (affirming defendant’s conviction of criminal

domestic violence of high and aggravated nature where he choked and brutally assaulted

victim). And there is good reason to conclude that the CDV statute does not encompass

words uttered at a significant physical or temporal remove, no matter how vulgar or

violent; in State v. Hawes, the South Carolina Court of Appeals held that recordings of a

wife threatening to kill her husband and his new girlfriend were not evidence of CDV

because “the recordings do not indicate [the wife] had ‘apparent present ability[,] under

circumstances reasonably creating fear of imminent peril[,]’ ‘to cause physical harm or

injury’ to [her husband].” 730 S.E.2d 904, 905 n.1 (S.C. Ct. App. 2012), vacated on

other grounds, 767 S.E.2d 707 (S.C. 2015).

       But there is a spectrum of conduct between the recordings the Hawes court refused

to find as evidence of CDV and the brutal assault in Chase that easily satisfies the

“physical force” contemplated by ACCA’s force clause. It is in this murky middle

ground that the “most innocent conduct” of an “offer . . . to cause physical harm” exists.

                                             26
However, no South Carolina state court case discusses this conduct in the context of the

CDV statute. For guidance, then, I turn to South Carolina’s interpretation of similar

language in the common-law crime of assault.

      Under South Carolina law, assault is “an unlawful attempt or offer to commit a

violent injury upon another person, coupled with the present ability to complete the

attempt or offer by a battery.” State v. Murphy, 471 S.E.2d 739, 741 (S.C. Ct. App.

1996). In LaCoste, the South Carolina Court of Appeals recognized that “assault and

subsection (2) of the CDV statute appear very similar,” and went on to acknowledge that

assault had been defined as “any touching of the person of an individual in a rude or

angry manner, without justification.” 553 S.E.2d at 471 (quoting State v. Mims, 335

S.E.2d 237, 237 (S.C. 1985)). The LaCoste court discussed the inclusion of the term

“violent injury” in the common-law crime of assault, reasoning that “[t]he adjective

‘violent’ may be somewhat misleading,” as assault and battery has also been defined as

“any touching of the person of an individual in a rude or angry manner, without

justification.” Id. (quoting Mims, 335 S.E.2d at 237). The LaCoste court concluded that

“[the CDV statute] merely includes the additional element that the person of another be a

household member.” Id. at 472.

      As there are no South Carolina cases analyzing what an “offer” of “physical harm”

means in the context of a CDV conviction, LaCoste’s analysis should guide our own.

And although LaCoste does not speak with perfect clarity on the issue at hand, the most

natural reading of the court’s analysis is that under the CDV statute, an “offer . . . to

cause physical harm” includes an offer to touch a person in a rude or angry manner. We

                                           27
have already determined that “rude or angry” touching does not count as “physical force”

within the meaning of ACCA’s force clause. See Hemingway, 734 F.3d at 369 (holding

that South Carolina crime of assault and battery of a high and aggravated nature is not a

crime of violence because it could be committed even if “no real force was used against

the victim.”).

       Accordingly, I would hold that South Carolina CDV is not a crime of violence and

remand for resentencing without the ACCA enhancement. In concluding the contrary,

the majority makes two analytical errors. First, the majority’s analysis assumes that

South Carolina’s definition of common-law assault has no bearing on the definition of

“physical harm” in the CDV statute. But for the reasons just discussed, that assumption

does not square with LaCoste. Moreover, the majority infers based on the facts of

LaCoste, in which the jury heard evidence that LaCoste “repeatedly struck a woman who

identified herself as his wife,” id. at 469, that CDV necessarily involves greater harm or

injury than assault. However, that portion of the LaCoste decision responds to the

defendant’s argument that he was entitled to a directed verdict, and merely recites this

testimony for the purpose of showing that there was sufficient evidence to submit the

case to the jury. Id. It does not support the conclusion that the element of harm or injury

in CDV offenses is categorically more severe than the element of injury in assault

offenses.

       The majority’s reading of a higher threshold of force into CDV offenses assumes a

higher bar for obtaining a CDV conviction than an assault conviction, a result seemingly

at odds with the “essential purpose of the [CDV] statute . . . to protect against harm and

                                            28
violence from members of an individual’s household.” See Arthurs v. Aiken Cty., 525

S.E.2d 542, 549 (S.C. Ct. App. 1999). I see no commonsense reason for South Carolina

to try to protect people from violence at the hands of their own household by creating a

statutory crime that is harder to prove than common-law assault. Yet the majority’s

analysis requires us to assume that South Carolina did just that. I cannot agree. For this

reason and the reasons already stated, I cannot agree that CDV is categorically a violent

felony under the ACCA. *




      * The PSR indicates only three past convictions that would be “violent felonies”
for ACCA purposes. Therefore, if CDV is not a crime of violence then Drummond
would not have the requisite three predicate convictions to qualify for armed career
criminal status. In the recent case of United States v. Hodge, 902 F.3d 420 (4th Cir.
2018) we held that the government must identify all of the convictions it wishes to use to
support an enhanced sentence under ACCA at the time of sentencing, and may not
preserve the ACCA enhancement upon resentencing with a prior conviction that was not
designated as an ACCA predicate in the PSR. Accordingly, we need not determine
whether CDVHAN is a crime of violence.

                                           29